—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Rockland County (Meehan, J.), dated September 1, 2000, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
There are issues of fact which preclude the granting of summary judgment to the defendants (see, Boehm v Estate of Mack, 255 AD2d 749; Elter v Ritvo, 228 AD2d 410). O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.